Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
The restriction requirement between inventions and species, as set forth in the Office action mailed on 9/10/2021, has been reconsidered in favor of the revised Election/Restriction requirement presented herein below.  Specifically, the restriction requirement of 9/10/2021 is fully withdrawn.  Applicant is required to provide an election of an invention and all relevant species as set forth in the revised Election/Restriction requirement of this office action.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a system for endoscopic imaging, classified in A61B1/00.
II. Claims 26-30, drawn to a method for image data processing or generation, classified in G06T.
The inventions are independent or distinct, each from the other because:
2.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the system can be used for machine vision related to position orientation in video gaming applications.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably indistinct inventions has acquired a separate status in the art in view of their different classification thereby creating an undue search burden for the examiner. Group II is directed to classification G06T: Image data processing or generation. Group II is further classified under G06T 2207/10: Image acquisition modality, continuing the classification subgroups to G06T 2207/10068: Endoscopic image. Further, G06T 2207/10144: Varying exposure as well as G06T 2207/10152: Varying illumination. Group I is directed to classification A61B 1/00 Instruments for performing medical examinations of the interior of cavities or tubes of the body by visual or photographical inspection, e.g. endoscopes. Further into sub classifications A61B 1/267: for monitoring movements of vocal chords, and still A61B 1/2673: for monitoring movements of vocal chords.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
The following patentably distinct species are disclosed:
Species of endoscopic imaging device:
The embodiment of fig 14;
The embodiment of fig 15;
Species of light source emitter configuration:
The embodiment of fig 17A;
The embodiment of fig 17B;
The embodiment of fig 17C;
Species of cut filter configuration:
The embodiment of fig 21;
The embodiment of fig 22;
Species of image sensor configuration (various embodiments e.g. shown in figs 23A-25B and specifically detailed in [0252]):
Multiple image sensors, color agnostic [0252];
Multiple image sensors, color dependent [0252];
Single image sensor, color agnostic [0252];
Single image sensor, color dependent [0252];
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically, the species detail different physical structures involved with multiple variations of the invention including different features of the invention, e.g. endoscopic imaging device shaft structure as flexible or rigid, and light source emitter configurations involving with and without the use of reflectors and providing an offset angle.  Each variant in and of themselves do not pose any undue search burden, but cumulatively, along with the encompassing inventive concept of the variable frequency stroboscopic endoscopic system using specific electromagnetic radiation spectral bands, the different species incrementally creates an undue search burden.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Telephonic Election
Due to the complexity of the restriction, no telephone call was made to the attorney or agent of record (see MPEP 812.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/          Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795